Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered May 30, 2000, convicting him of criminal contempt in the first degree and criminal contempt in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant voluntarily, knowingly, and intelligently waived his right to appeal as part of his plea bargain (see, People v Kemp, 94 NY2d 831; People v Milgrom, 281 AD2d 492). Furthermore, the record does not support the defendant’s contention that he sought to withdraw his plea at the sentencing. Accordingly, his contention that the sentencing court erred in failing to make further inquiry into the efficacy of his plea of guilty is unpreserved for appellate review, as is his contention regarding his sentence (see, People v Lopez, 71 NY2d 662; People v Sierra, 256 AD2d 598). Santucci, J. P., Altman, Townes and Crane, JJ., concur.